—Determination of respondent State Liquor Authority dated August 17, 1993, which suspended petitioner’s on-premises liquor license for 60 days, 30 days forthwith and 30 days deferred, and imposed a $1,000 forfeiture, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Milton L. Williams, J.], entered on or about December 10, 1993) is dismissed without costs or disbursements.
There is substantial evidence in the record as a whole to support the determination that petitioner permitted consumption of alcohol on the licensed premises more than one-half hour after the start of prohibited hours of sale of alcoholic beverages (see, Matter of Kopec v Buffalo Brake Beam-Acme Steel & Malleable Iron Works, 304 NY 65, 71), and the penalty imposed, based on petitioner’s history, is not shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Concur—Ellerin, J. P., Rubin, Nardelli and Ross, JJ.